Dear Mayor Fontenot:
We received your request for an opinion regarding the Simmesport Volunteer Fire Department.  It is our understanding that the fire department is part of a parish wide fire district.  The Town is concerned about the quality of fire protection provided by the fire department and questions whether or not it may do anything to regain control of the department.
As indicated in the request, the Simmesport Volunteer Fire Department is part of a parish wide fire district created by the police jury pursuant to La.R.S. 40:1492.  Article VI, Section 15 of the Louisiana Constitution of 1974 provides that the governing authority of a local governmental subdivision shall have general power over any agency created by it including the power to abolish the agency.  Our office previously opined that a parish governing authority had the power to abolish a fire protection district it created provided provisions were made for any debts of the district.  See Atty. Gen. Op. No. 94-481.  Therefore, it is our opinion that the police jury may likewise abolish the fire protection district it created provided provisions are made for any debts of the district.  We realize your request questions what the Town may do.  In light of the above, the Town may request that the police jury abolish the fire protection district.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY:  TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam